SCHWAB, C. J.,
specially concurring.
I disagree with that portion of the majority opinion which holds that there is no evidence that the *285misconduct report was not filed within the time required by Rule III (2) (a) of the Corrections Division. The majority base this conclusion on their “understanding” that two separate documents are involved: a preliminary misconduct report and a subsequent Resident Misconduct Report.
I do not read the rules as envisioning two written reports but, rather, only one. Rule III (2) provides that:
“When corrective action includes submission of a misconduct report.
“a. The employe shall submit a written report during the workday in which the violation occurred or was discovered and before leaving the institution at the completion of the workday.
“b. The written report shall include the identity of the inmate suspected, the time, date and events constituting the alleged violation, the rule violated, the name and position of the employe making the report and any corrective actions already taken and identify the authority for corrective action under Article III 4 below.
“c. The inmate shall be promptly informed that a report has been submitted and provided with a copy thereof, this may be done by any staff member.”
I interpret the above rule as meaning that the report which the officer must file on the same working day as the infraction, subsection a, supra, is the report of which a copy is to be provided to the inmate, subsection c, supra. I further interpret the rules as providing that this report be made a part of the record for the purpose of judicial review, Rule VI (4)(b)(i), “* * * the record shall contain: (i) The notice of violation.” Indeed, nothing in the procedural rules refers to more than one report in connection with an alleged *286violation; all references are in the singular. See, Rules III (3), IV (5) (e), V (1) and V (4).
Only one misconduct report is a part of the record in this case. It shows on its face that although the violation occurred at 7:35 a.m. on January 15, 1974, the report was not prepared until January 16, 1974. On this record, I would reverse on this additional ground of noncompliance with Rule III (2) (a).
True, it might be contended that this is a hyper-technical violation of the rule and that no prejudice has been shown.
As to the technical nature of the violation, I would answer as follows: In Bonney v. OSP, 16 Or App 509, 519 P2d 383, Sup Ct review allowed (1974), we held the Corrections Division has wide latitude to write procedural rules governing disciplinary hearings. Specifically, we sustained rules that substantially limit representation of inmates and prohibit cross-examination. It seems to me that the essential corollary to the wide latitude we allowed in Bonney is insisting that the Corrections Division strictly comply with its own rules.
As to the question of prejudice, I note that we have not yet decided whether, once a violation of the procedural rules is established, it is incumbent upon the prisoner to prove the presence of prejudice, or instead, it is incumbent upon the prison officials to prove absence of prejudice. See generally, State v. Bishop, 7 Or App 558, 492 P2d 509 (1972).
It could be reasonably argued that prison officials should be required to prove absence of prejudice. The legislature has determined that inmates should not be subject to major disciplinary sanctions without *287“a reasonable opportunity for a fair hearing,” OKS 421.190, and has delegated to the Corrections Division the responsibility to promulgate procedural rules that comply with this standard. See, OKS 421.180 to 421.195. In other words, the legislature has determined that prisoners should have procedural rights in disciplinary proceedings and the Corrections Division, by administrative rules, has defined exactly what those rights are. But what the legislature by statute has mandated is generally required, and what the Corrections Division by regulation has provided is specifically required, might be largely nullified by holding that a prisoner, usually alone and unaided during disciplinary hearings, must prove he was prejudiced when his procedural rights were violated. Since, frankly, I think such proof will rarely be available, the net effect of requiring a prisoner to prove prejudice might be tantamount to abolishing his procedural rights established by statute and regulation.
However, for purposes of this case I do not think it is essential to resolve the question of who has the burden of proving the presence or absence of prejudice.